Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Calabrese, J.), rendered July 10, 2006, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As it is undisputed that a recording of the subject drug transaction was audible and intelligible, the Supreme Court providently exercised its discretion in allowing the jury, with the proper limiting instruction, to utilize a transcript as an aid while listening to the recording at trial (see People v Redmond, 41 AD3d 514 [2007]; People v Gkanios, 199 AD2d 411 [1993]; People v Papa, 168 AD2d 692 [1990]; People v Carrington, 151 AD2d 687 [1989]; People v Mincey, 64 AD2d 615 [1978]).
*851In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]), and the period of postrelease supervision was not illegal (see Penal Law § 70.45 [2] [d]; § 70.70 [3] [b] [i]). Skelos, J.P., Eng, Belen and Hall, JJ., concur.